Title: To James Madison from Thomas Mann Randolph, 14 October 1817
From: Randolph, Thomas Mann
To: Madison, James


Sir,Monticello October 14th. 1817.
I have the honour to make known to you, that on Tuesday the 7th. instant, at Charlottesville, a number of respectable Gentlemen of Albemarle and the adjacent Counties, who had held a prior meeting in form on the preceding evening with that view, united themselves to constitute an agricultural Society. An Organization was completed, many regulations were adopted, and the title of “Agricultural Society of Albemarle in Virginia,” was assumed. The meeting having become much fuller in the course of the day than was expected, the Society proceeded to the election of two Vice Presidents, a Secretary and Assistant, and a Treasurer. After which it turned its attention to the choice of an Honorary Head, from whom in place of official duties it might obtain the important benefits of a dignity in the public appearance of the institution, a directing light in those paths of Science into which they are about to enter, and to invite their agricultural fellow citizens to follow, and a cementing influence, which the object of the affectionate veneration of all of them cannot fail to communicate. Every member present felt the conviction that from your name and qualifications all those advantages would be derived in an eminent degree. Your exemption at this time from all other engagements of a public nature, even such as are often imposed upon men of great powers and disinterestedness, within the narrow circle of their country residence was considered, and an unanimous vote of the Society determined that this application should be made to you. As Chairman of the Committee appointed for that purpose, and as First Vice President of the Society, I ask the favor of an answer before the first Monday of November next, when another meeting will be held. I am Sir with the highest sentiment of respect, and a most sincere attachment your st.
Th M Randolph
